United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1076
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Joseph T. McDonald,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 26, 2010
                                Filed: July 28, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Joseph McDonald appeals the sentence the district court1 imposed after
revoking his supervised release. Upon careful review, we conclude that the revocation
sentence is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir.
2005) (per curiam) (revocation sentences are reviewed for unreasonableness in
accordance with United States v. Booker, 543 U.S. 220 (2005)). Accordingly, we
affirm the district court’s judgment, and we grant counsel’s motion to withdraw.
                         ______________________________


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.